Citation Nr: 1718084	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-15 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease (DDD) of the lumbar spine, evaluated as 20 percent disabling from February 24, 2009.

2.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the right lower extremity from May 12, 2015.

3.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the left lower extremity from May 12, 2015.

4.  Entitlement to a disability rating in excess of 10 percent for osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from August 1978 to July 1986.

These matters come before the Board of Veterans' Appeals (Board) from a December 2009  rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi.  (The Board notes that in a January 2015 remand, it erroneously stated that the matters came from a May 2011 rating decision.) 

In an August 2015 decision, the Appeals Management Center (AMC) granted service connection for a left knee disability; thus, that issue is no longer for appellate consideration.  The AMC also granted service connection for radiculopathy of the left and right lower extremity, each evaluated as 20 percent disabling effective from May 12, 2015.  

In March 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board notes that when it remanded the claim in January 2015, it characterized the rating period for the spine issue on appeal as indicating that it was from 2005; however, upon further review of the record, the Board notes that the period on appeal is from 2009.  In this regard, the Board notes that it denied an increased rating in an unappealed October 2007 decision, and that the Veteran filed for an increased rating in February 2009.  Thus, the rating period on appeal is from February 2009.  (However, under 38 C.F.R. § 3.400(o)(2), the effective date in a claim for an increased rating will be one year prior to the date of receipt of the increased rating claim provided that the evidence reflects a worsening of the disability during that one year time period. See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).)   

In an August 2015 rating decision issued during the pendency of this appeal, separate 20 percent ratings were assigned for radiculopathy of both lower extremities, effective from May 12, 2015.  It is the view of the Board that these ratings are also on appeal as stemming from the existing lumbar spine rating appeal, pursuant to AB v. Brown, 6 Vet. App. 35, 38 (1993), and they are considered herein.  


FINDINGS OF FACT

1.  The most probative evidence is against a finding that the Veteran's spine disability has caused limitation of forward flexion to 30 degrees or less or ankylosis, either favorable or unfavorable.   

2.  The evidence is against a finding that prior to May 2015, the Veteran had radiculopathy of the lower extremities, or that since that time, she has had some symptoms of either lower extremity which are more than moderate in severity.  

3.  The evidence is against a finding that the Veteran has had bowel or bladder symptoms due to her service-connected spine disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Code 5237 (2016). 

2.  The criteria for initial ratings in excess of 20 percent for radiculopathy of the right and left lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.124a, Diagnostic Code 8720 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating the Spine

The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243. 

Unfavorable ankylosis of the entire spine (100 percent); Unfavorable ankylosis of the entire thoracolumbar spine (50 percent); Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

In addition, intervertebral disc syndrome may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.

Analysis

The Board finds, as discussed in further detail below, that an increased rating is not warranted for any period on appeal. 

The Veteran's DDD of the lumbar spine is evaluated as 20 percent disabling from February 24, 2009.  She would be entitled to a rating of 40 percent if she had forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The Board finds that the most probative evidence is against such a finding.

The Board, in consideration of 38 C.F.R. § 3.400(o)(2) and Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010), has considered the evidence in the one year prior to the date of receipt of the increased rating claim, but finds that it does not support a finding that the Veteran's disability increases in severity, such as to warrant a higher rating, during that one year period..  

A March 2008 VA primary care note reflects that the Veteran reported that that some days her pain is worse than others.  She reported that she treats the pain with muscle relaxer, pain pills, and a heating paid.  She takes Advil, muscle relaxer, and Naprosyn together, and that her back hurts all the time.

An October 2008 VA primary care note reflects that the Veteran worked as a CAN (certified nursing assistant) and went to school.  May 2010 email correspondence reflects that she was currently unemployed and participating in the VR & E program

A November 2008 VA record reflects that the Veteran was on propoxyphene that helps to relieve lower back pain.

A September 2009 VA examination report reflects that the Veteran reported that she drives with a heated seat cushion to control her low back pain.  She reported constant "burning" in her mid-low back which is nonradiating.  The Veteran denied bladder or bowel dysfunction.  She was independent with all activities of daily living without adaptive equipment, and was independent with ambulation without an assistive device except during severe flare ups up to twice a week when she uses a straight cane to ambulate.

Upon examination in 2009, the Veteran had tenderness on palpation of the midline lumbar spine.  There was no lumbar paraspinal muscle tenderness or tightness. Straight leg raising was negative in both legs while seated.  She had forward flexion from 0 to 60 degrees with grimacing at the end of range.  After repetition, forward flexion remained from 0 to 60 degrees with groaning from 30 to 60 degrees.  She had extension from 0 to 30 degrees which was nonpainful.  Her extension decreased to 0 to 25 degrees after repetition, with grimacing at the end of range.  She had left and right lateral flexion from 0 to 30 degrees, which was nonpainful and did not change after repetition.  She had right and left lateral rotation from 0 to 30 degrees, which was nonpainful and which does not change after repetition.  DeLuca factors could not be estimated without speculation. The Veteran stated that she has had no physician prescribed bedrest for incapacitating episodes. 

A February 2012 VA examination report reflects that the Veteran had 60 degrees of flexion with objective evidence of painful motion beginning at 50 degrees.  She had extension to 15 degrees with painful motion beginning at 10 degrees.  She had right and left lateral flexion to 20 degrees.  She had full right and left lateral motion.  She did not have additional range of motion after repetitive-use testing.  The Veteran also had "tenderness objectively in the mid lumbar area more so in the muscle than the midline.  [N]o buttock tenderness noted of any type. [S]light objective tenderness in the lower lumbar paraspinous muscles but not the midline. [T]here is increased muscle tone and spasm noted in the mid-lumbar muscle groups more on the left than the right."  She also had guarding and/or muscle spasm but they did not result in abnormal gait or spinal contour.  She did not have neurological symptoms.  The report reflects that the Veteran reported that she was currently a fulltime student.  She stated that she had last worked as a certified nursing assistant but had stopped working due to difficulty lifting patients due to her back and right knee conditions.  The examiner was not able to estimate additional range of motion due to a flare-up without speculation.  

The Veteran testified at the 2014 Board hearing that due to her back disability, she is in "constant pain" which she treats with pain medication.  However, she also testified that due to her employer, she cannot take her medication when she is hurting.  She also testified that she uses a heat pad and a vibrating heated seat for treatment. 

A May 2015 VA examination report that the Veteran had 75 degrees of forward flexion with objective evidence of pain beginning at 45 degrees.  She had extension to 20 degrees with objective evidence of pain beginning at 10 degrees.  She had right and left lateral flexion to 25 degrees with pain beginning at 15 degrees.  She had right lateral rotation to 25 degrees with objective evidence of pain beginning at 15 degrees. She had left lateral rotation to 20 degrees, with objective evidence of pain beginning at 15 degrees.  After repetitive use testing, she had forward flexion to 70 degrees, extension to 15 degrees, and right and left lateral flexion and rotation to 20 degrees.  She also had weakened movement, excess fatigability, and interference with sitting, standing, and/or weight-bearing.  She had lumbar area tenderness, and guarding or muscle spasms that were severe enough to cause abnormal gait.  She also had moderate bilateral lower extremity pain.  She had no other neurologic abnormalities.  Flare-ups were noted but the Veteran was unable to replicate the estimated limitation of motion at the time of the examination.  The examiner found that the Veteran's condition limited her to lifting 20-30 pounds, walking 1/2 mile at a time, walking one to two hours during an eight hour day, and that she would need to change positions while sitting or standing.  

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for any period on appeal.  The evidence is against a finding that she had forward flexion of the thoracolumbar spine to 30 degrees or less, even with consideration of factors discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995) with regard to functional impact.  As noted above, the Veteran had forward flexion to 60 degrees with grimacing at the end of range, or from 30 to 60 after repetitive use (September 2009), forward flexion to 60 degrees with pain beginning at 50 degrees with no additional loss of range of motion upon repetitive use (February 2012), and 75 degrees of forward flexion with objective evidence of pain beginning at 45 degrees, and to 70 degrees of forward flexion after repetitive use testing (May 2015).  Thus, the evidence overwhelming supports a finding that she does not have ankylosis, and her forward flexion is not limited to 30 degrees or less.

Again, the Board acknowledges the Veteran's reports of pain.  However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss. Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011). With regard to giving proper consideration to the effects of pain and other symptoms in assigning a disability rating per Mitchell and Deluca, the reports noted above document consideration of these principles and there is no indication that increased compensation would be warranted under these principles as such factors do not result in additional functional loss that that resulted in greater limitation of motion such as to actually limit the Veteran's motion to 30 degrees or less or to be synonymous with having an ankylosed spine. 

The Board has also considered whether a higher rating would be warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  That formula provides, in pertinent part, a 40 percent rating when the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating, the maximum available, is warranted when the evidence shows incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For VA purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The evidence is against a finding that the Veteran had incapacitating episodes having a total duration of at least 4 weeks.  The evidence reflects that she did not have any incapacitating episodes (See 2009 VA examination report, and May 2015 VA examination report). 

Finally, the Board has considered separate ratings for associated objective neurological abnormalities of her spine disability.  The probative evidence is against a finding of objective evidence of bowel or bladder abnormalities (See e.g. September 2009, February 2012, and May 2015 VA examination reports.) 

The Veteran is in receipt of a separate 20 percent rating for radiculopathy of the left lower extremity effective from May 2015 and a separate 20 percent rating for radiculopathy of the right lower extremity effective from May 2015.  As noted above, the Board will also consider the propriety of these ratings, per AB v. Brown, supra. 
  
The Veteran's radiculopathy is rated at the 20 percent rate as moderate under 38 C.F.R. § 4.124a, DC 8720.  The Veteran would be entitled to a higher evaluation if she had moderately severe incomplete paralysis of the sciatic nerve (40 percent), severe with marked muscular atrophy (60 percent), or complete paralysis with foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or very rarely lost (80 percent).  

The clinical findings are against such degrees of severity.  The earliest clinical evidence of radiculopathy is the 2015 examination report which notes decreased sensation to light touch of the lower extremities, positive straight leg raising test, moderate intermittent pain of the lower extremities, and no paresthesias and/or dysesthesias, numbness, or other signs of radiculopathy.  Her pain was noted to be moderate, not severe, and was noted to only be intermittent.  Those facts, along with the lack of other symptoms reflect that her disability is no more than moderate in severity. 

The Board has also considered whether the Veteran's disability warrants a rating (or ratings) for radiculopathy prior to May 2015, but finds that the probative evidence is against such a finding.  The September 2009 VA and February 2012 VA examination reports both reflect that the Veteran denied radiating pain (i.e. she reported that her back pain was nonradiating, and "did not radiated down the legs.")

The Board finds that the earliest date upon which it is clinically ascertainable that a rating for radiculopathy is warranted is the date of the May 2015 examination. 

Other Considerations

As noted above, the Veteran's case has been considered entirely under the VA rating schedule contained in 38 C.F.R., Part 4.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  As an initial matter, the Board notes that the Veteran's low back disability does not meet the schedular requirements for TDIU, so the Board has considered whether referral for extraschedular consideration is warranted.  

The evidence of record, including the Veteran's statements, reflects that she was working full time during a portion of the rating period and had gone to school, obtained her degree, and returned to the workforce. 

An October 2008 VA primary care note reflects that the Veteran worked as a CNA (certified nursing assistant) and went to school.  May 2010 e-mail correspondence reflects that the Veteran was currently unemployed and was participating in VA's Vocational Rehabilitation and Employment program.  As noted above, the 2012 VA examination report reflects that she reported she had stopped working due to difficulty lifting patients due to her back and right knee, and the clinical records reflect that the Veteran graduated from college and was taking her social work examination in August 2013.  The Veteran began working as a social worker in October 2013 (see April 2014 VA clinical record), and she testified at the 2014 Board hearing that she could not take medication due to her employment. 

While the Veteran's work was affected, at times, by her back disability, the evidence fails to show that such rendered her unemployable so as to warrant consideration under Rice.  Her disability symptoms may have prevented her from certain types of labor, but the evidence does not suggest that she was rendered unable to maintain substantial gainful employment in some type of position with consideration of her education and experience.  In this regard, the Board notes that the Veteran had at least a high school education and seven years' experience as an administrative specialist in service. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to an increased disability rating for degenerative disc disease of the lumbar spine, evaluated as 20 percent disabling from February 24, 2009 is denied.

Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the right lower extremity from May 12, 2015 is denied.

Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the left lower extremity from May 12, 2015 is denied.


REMAND

This issue of entitlement to an increased rating for a right knee disability was remanded in January 2015 for the Veteran to be scheduled for a VA examination to determine the current extent of her right knee disability.  In August 2015, the Veteran underwent another VA examination.  The examiner noted that the Veteran had full range of motion from 0 to 140 degrees, but that she exhibited pain during motion and with weight bearing.  

The Board has reviewed the Veteran's most recent VA examination findings and concludes that these findings do not meet the specifications outlined by the United States Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158 (2016).  The examination report does not delineate range of motion findings for both active and passive motion and findings during non weight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  A further examination is thus necessary under 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all outstanding VA and non-VA clinical records for the Veteran's right knee, from May 2015 to present. 

2.  Schedule the Veteran for a VA examination to determine the current extent of her service-connected right knee disability. In particular, the examiner is requested to: 

a. Include whether there is objective evidence of instability; and

b. The examiner should test the range of motion of the Veteran's bilateral knees in active motion, passive motion, weight-bearing, and non weight-bearing, if possible. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

c. The examiner should consider the Veteran's reports of flare-ups and portray any related functional loss in terms of additional range of motion loss. If the examiner is unable to do so, the examiner must indicate why.

3.  Following completion of the above, readjudicate the issue of entitlement to an increased rating for a right knee disability.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration. 
 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


